UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2074


BRANCH BANKING AND TRUST COMPANY,

                    Plaintiff - Appellee,

             v.

NEHEMIAH BRYANT,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. David C. Norton, District Judge. (2:17-cv-01359-DCN)


Submitted: January 18, 2018                                       Decided: January 22, 2018


Before GREGORY, Chief Judge, and SHEDD and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nehemiah Bryant, Appellant Pro Se. Benjamin Edward Grimsley, GRIMSLEY LAW
FIRM, Columbia, South Carolina; Christina Rampey Hunoval, HUNOVAL LAW FIRM
PLLC, Charlotte, North Carolina; Jonathan McKey Milling, MILLING LAW FIRM,
LLC, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Nehemiah Bryant seeks to appeal the district court’s order adopting the magistrate

judge’s recommendation and remanding this removed action to the state court. With

certain exceptions not applicable here, “[a]n order remanding a case to the State court

from which it was removed is not reviewable on appeal or otherwise.”         28 U.S.C.

§ 1447(d) (2012). The Supreme Court has limited the scope of § 1447(d) to prohibiting

appellate review of remand orders based on a defect in the removal procedure or lack of

subject matter jurisdiction. Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 711–12

(1996); see 28 U.S.C. § 1447(c) (2012). Here, the remand was based on lack of subject

matter jurisdiction and defects in the removal procedure. Accordingly, this court lacks

jurisdiction to review the district court’s order. We therefore dismiss the appeal. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           DISMISSED




                                          2